           Case 2:20-cv-00223-RMP                   ECF No. 56        filed 09/10/21       PageID.1127 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                  FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for thH_                                EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                              Sep 10, 2021
      WILDEARTH GUARDIANS, WESTERN
                                                                                                               SEAN F. MCAVOY, CLERK
    WATERSHEDS PROJECT, and KETTLE RANGE
       CONSERVATION GROUP, Plaintiffs,                  )
                                                        )
                            v.                          )                    Civil Action No. 2:20-CV-223-RMP
   US FOREST SERVICE, GLENN CASAMASSA, Pacific          )
Northwest Regional Forester, and RODNEY SMOLDON, Forest )
    Supervisor, Defendants; and DIAMOND M RANCH, a
    Washington General Partnership, Defendant-Intervenor,


                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiffs’ Motion for Summary Judgment, ECF No. 29, is DENIED. The Federal Defendants’ Cross-Motion for
u
              Summary Judgment, ECF No. 37, is GRANTED. Plaintiffs’ NEPA and NFMA claims are DISMISSED WITHOUT
              PREJUDICE and Plaintiffs’ ESA claim is DISMISSED WITH PREJUDICE. Judgment is entered in favor of the Federal
              Defendants.


 This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Rosanna Molouf Peterson                                       on motionV forVXPPDU\MXGJPHQW




Date: 9/10/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
